DETAILED ACTION
This Office Action is in response to Amendment filed March 18, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Camras et al. (US 2018/0122993) in view of Nagai et al. (US 6,657,382)
Regarding claim 1, Camras et al. disclose a light-emitting device (Fig. 1b) comprising: a substrate (substrate on which LED 160 is formed, see below Nagai et al. reference) ([0031]); a light-emitting device (160); and a phosphor layer (125; three dimensional film) provided on the light-emitting device; the phosphor layer comprising: a plurality of phosphor particles (131) ([0024]), and a glass layer ((portion of) 132; SiO2 coating layer or composite layer of SiO2 and Al2O3 layer) ([0019]-[0021]) covering surfaces of the phosphor particles, because (a) silicon dioxide or SiO2 is a well-known glass material as Applicant claims that “the glass layer includes silica” in the new claim 12, and silica is another name of silicon dioxide, (b) Applicant does not specifically claim 2, wherein the phosphor particles are bonded to each other by the glass layer, because the phrase “bonded” “by” does not necessarily suggest that there is no other material excluding the glass layer between the phosphor particles, and an air layer (void between adjacent 131/132) is formed between the phosphor particles.
Camras et al. differ from the claimed invention by not comprising a plurality of light-emitting elements mounted to the substrate, where the phosphor layer is provided on the plurality of light-emitting elements.
Nagai et al. disclose a light-emitting device (Figs. 6 and 7) comprising a plurality of light-emitting elements (portion of chip-type LED 25 excluding second layer 31 which has a function similar to that of three dimensional film 125 of Camras et al. or LED chip 28) (col. 12, lines 45-46 and 61) mounted to a substrate (24).
Since both Camras et al. and Nagai et al. teach a light-emitting device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light-emitting device 160 disclosed by Camras et al. can comprise or can be replaced with a plurality of light-emitting elements mounted to the substrate as disclosed by Nagai et al., because (a) Camras et al. disclose a light-emitting device without specifically disclosing where and how it is formed, and how many light-emitting elements are formed on to a substrate, (b) therefore, the plurality of light-emitting elements as disclosed by Nagai et al. can be formed by mounting them to the substrate, which would reduce the manufacturing cost of the plurality of light-
Regarding claim 2, Nagai et al. further comprise: a light-shielding layer (side-walls 26a or first layer 30 in Fig. 7) covering at least a portion of side surfaces of the light-emitting elements (LED chip 28) and being disposed between the plurality of light-emitting elements, because (a) Applicant does not specifically claim what the light-shielding layer refers to, what it is formed of, and how effectively the light-shieling layer shields the LED chip 28 from light, and (b) the side-walls 26a and the first layer 30 would inherently shield light to a certain degree; wherein the phosphor layer or three dimensional film 125 of Camras et al., which corresponds to the second layer 31 of Nagai et al., is disposed also on the light-shielding layer, because the preposition “on” does not necessarily suggest “directly on”.
Regarding claim 4, Nagai et al. further disclose for the device according to claim 1 that the plurality of light-emitting elements (25 or 28) are controllable independently from each other, especially when the plurality of light-emitting elements disclosed by Nagai et al. are employed for an LED display device.
Regarding claims 11-13, Camras et al. further disclose for the device according to claim 1 that a thickness of the glass layer ((SiO2 portion of) 132) is smaller than a diameter of a first of the phosphor particles (one of 131) that is covered by the glass layer (claim 11), the 2 portion of) 132) includes silica (claim 12), and the glass layer ((SiO2 portion of) 132) bonds at least a first of the plurality of light-emitting elements and at least a first of the plurality of phosphor particles, because the verb to “bond” does not necessarily suggest to “directly contact and bond” (claim 13).
Regarding claims 14 and 15, Nagai et al. further disclose for the device according to claim 2 that the glass layer ((SiO2 portion of) 132 of Camras et al.) bonds the light-shielding layer (26a or 30) and at least a first of the plurality of phosphor particles (131 of Camras et al.), because the verb to “bond” does not necessarily suggest to “directly contact and bond” (claim 14), and the air layer (void between adjacent 131/132 of Camras et al.) is formed between at least a first of the plurality of light-emitting elements (one of 25 or 28) and at least a first of the plurality of phosphor particles (one of 131 of Camras et al.), and between the light-shielding layer (26a or 30 of Nagai et al.) and at least a second of the plurality of phosphor particles (another of 131 of Camras et al.) (claim 15).
Regarding claims 16 and 17, Nagai et al. further disclose for the device according to claim 1 that the plurality of light-emitting elements (25 or 28) are mounted to an upper surface of the substrate (24) by bumps (32) (col. 9, lines 16-17), especially because Applicant does not specifically claim what the bumps refer to, what they are made of, and what they look like (claim 16), and the plurality of light-emitting elements (25 or 28) are arranged in a matrix configuration, see Fig. 6 of Nagai et al. (claim 17)

Response to Arguments
Applicant’s arguments, see REMARKS, filed March 18, 2021, with respect to the rejections of claim 1 under 35 USC 112(b) and 35 USC 102 have been fully considered 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camras et al. (US 10,886,437)
Miyata (US 9,982,867)
Saka et al. (US 2016/0149097)
Saka et al. (US 9,972,751)
Suehiro et al. (US 7,388,232)
Suzuki (US 7,795,625)
Hsieh et al. (US 8,853,937)
Aliyev. (US 8,394,654)
Sluzky (US 2002/0140338)
Matsuo et al. (US 2009/0091235)
Asai et al. (US 2008/0238298)
Ogawa et al. (US 2008/0030986)
Liu et al. (US 10,297,730)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J .K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 11, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815